Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 04/29/2022.  In the Amendment, Applicant amended claims 1, 9 and 17.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1, 3-9, 11-17 and 19-20 (renumbered 1-17) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Teddi Maranzano (client’s representative, Reg. No. 73,419) at the telephone number (845) 592-6127 on 06/14/2022 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claim 2 into claim 1, and into the other independent claims 9 and 17 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 2, 10 and 18 are canceled.
Claims 1, 3, 9, 11, 17 and 19 have been amended as follows:

1. 	(Currently Amended)	A computer-implemented method comprising:
 obtaining, by one or more processors, a first container image and a second container image, each container image comprising a sequence of layers built based on a sequence of commands in a configuration file; 
comparing a layer identifier of a first layer of the first container image to a layer identifier of a first layer of the second container image;  
determining that a file dependency exists based on the comparing not being equal, wherein the determining further comprises:
identifying a first layer from the first sequence of layers and a second layer from the second sequence of layers, the first and second layers being at a same level in the first and second sequences and built based on a same command in the sequence of commands, and the first and second layers being different from each other; 
comparing a first set of files associated with the first layer and at least one layer following the first layer in the first sequence of layers with a second set of files associated with the second layer and at least one layer following the second layer in the second sequence of layers; and
determining, based on a result of a comparison, the file dependency between the command for building the first and second layers and at least one command following the command in the sequence of commands;
in response to the layer identifiers being equal, determining whether contents of a file that is an object of a command that built the first layer of the first container image is equal to contents of a file that is an object of the command that build the first layer of the second container image; 
based on the file contents being equal, determining that no dependency exists between the file that is the object of the command and a file that is an object of the command that built a next layer in the second container image;  
in response to the contents not being equal, determining an amount of difference between the two files, wherein the amount of difference is a degree of dependency; and
determining, by the one or more processors, an update to the sequence of commands in the configuration file based on the file dependency.   

2.  	(Cancelled)	 

3.	(Currently Amended)	The method of claim [[2]] 1, wherein comparing the first and second sets of files comprises: 
obtaining, by the one or more processors, file information related to the first and second sets of files, the information comprising at least one of the following: file names, file attributes, file directory structures, and information on corresponding levels of layers; and
determining, by the one or more processors, at least one file change in the first and second sets of files by comparing the obtained file information related to the first and second sets of files.  

4.	(Original)	The method of claim 3, wherein the file information related to the first and second sets of files further comprises: hash values of contents comprised in a first file of the first sets of files and in a second file of the second set of files, the first and second files having a same file name and being included at corresponding positions in file directories.  

5.	(Original)	The method of claim 3, wherein determining the file dependency based on the result of a comparison comprises: 
for each pair of layers at a same level among the first and second layers and the layers following the first and second layers, determining, by one or more processors, a respective amount of file changes in the first and second sets of files associated with the pair of layers based on the result of the comparison; and 
determining, by one or more processors, the file dependency based on the respective amount of changes determined for each pair of layers at the same level.  

6.	(Original)	The method of claim 1, wherein the update comprises at least one of the following: 
re-ordering of the sequence of commands, and 
dividing one of the sequence of commands into a plurality of commands, the plurality of commands being configured to process respective subsets of a set of files associated with the divided command.  

7.	(Original)	The method of claim 1, further comprising: 
obtaining, by the one or more processors, a third container image comprising a third sequence of layers, the third container image built from the configuration file; and
wherein the determining the file dependency further comprises: 
determining, by the one or more processors, the file dependency by comparing files associated with the third sequence of layers with the files associated with the first or second sequence of layers.  

8.	(Original)	The method of claim 1, wherein at least one of the first and second container images comprises a base container image.  

9.	(Currently Amended)	A system comprising:
a processing unit; and
a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing acts comprising: 
 obtaining, by one or more processors, a first container image and a second container image, each container image comprising a sequence of layers built based on a sequence of commands in a same configuration file
comparing a layer identifier of a first layer of the first container image to a layer identifier of a first layer of the second container image;  
determining that a file dependency exists based on the comparing not being equal, wherein the determining further comprises:
identifying a first layer from the first sequence of layers and a second layer from the second sequence of layers, the first and second layers being at a same level in the first and second sequences and built based on a same command in the sequence of commands, and the first and second layers being different from each other; 
comparing a first set of files associated with the first layer and at least one layer following the first layer in the first sequence of layers with a second set of files associated with the second layer and at least one layer following the second layer in the second sequence of layers; and
determining, based on a result of a comparison, the file dependency between the command for building the first and second layers and at least one command following the command in the sequence of commands;
in response to the layer identifiers being equal, determining whether contents of a file that is an object of a command that built the first layer of the first container image is equal to contents of a file that is an object of the command that build the first layer of the second container image; 
based on the file contents being equal, determining that no dependency exists between the file that is the object of the command and a file that is an object of the command that built a next layer in the second container image;  
in response to the contents not being equal, determining an amount of difference between the two files, wherein the amount of difference is a degree of dependency; and
determining, by the one or more processors, an update to the sequence of commands in the configuration file based on the file dependency.    

10.	(Cancelled)	 
11.	(Currently Amended)	The system of claim [[10]] 9, wherein comparing the first and second sets of files comprises: 
obtaining file information related to the first and second sets of files, the information comprising at least one of the following: file names, file attributes, file directory structures, and information on corresponding levels of layers; and
determining at least one file change in the first and second sets of files by comparing the obtained file information related to the first and second sets of files.  

12.	(Original) The system of claim 11, wherein the file information related to the first and second sets of files further comprises: hash values of contents comprised in a first file of the first sets of files and in a second file of the second set of files, the first and second files having a same file name and being included at corresponding positions in file directories.  

13.	(Original)	The system of claim 11, wherein determining the file dependency based on the result of the comparison comprises: 
for each pair of layers at a same level among the first and second layers and the layers following the first and second layers, determining a respective amount of file changes in the first and second sets of files associated with the pair of layers based on the result of a comparison; and 
determining the file dependency based on the respective amount of changes determined for each pair of layers at the same level.  

14	(Original)	The system of claim 9, wherein the update comprises at least one of the following: 
re-ordering of the sequence of commands, and 
dividing one of the sequence of commands into a plurality of commands, the plurality of commands being configured to process respective subsets of a set of files associated with the divided command.  

15.	(Original)  The system of claim 9, the acts further comprising: 
obtaining a third container image comprising a third sequence of layers, the third container image built from the configuration file; and
wherein the determining the file dependency further comprises: 
determining the file dependency by comparing files associated with the third sequence of layers with the files associated with the first or second sequence of layers.  

16.	(Original)	The system of claim 9, wherein at least one of the first and second container images comprises a base container image. 
	 
17.	(Currently Amended)	A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic device to cause the electronic device to perform acts comprising:
 obtaining, by one or more processors, a first container image and a second container image, each container image comprising a sequence of layers built based on a sequence of commands in a same configuration file;
comparing a layer identifier of a first layer of the first container image to a layer identifier of a first layer of the second container image;  
determining that a file dependency exists based on the comparing not being equal, wherein the determining further comprises:
identifying a first layer from the first sequence of layers and a second layer from the second sequence of layers, the first and second layers being at a same level in the first and second sequences and built based on a same command in the sequence of commands, and the first and second layers being different from each other; 
comparing a first set of files associated with the first layer and at least one layer following the first layer in the first sequence of layers with a second set of files associated with the second layer and at least one layer following the second layer in the second sequence of layers; and
determining, based on a result of a comparison, the file dependency between the command for building the first and second layers and at least one command following the command in the sequence of commands;
in response to the layer identifiers being equal, determining whether contents of a file that is an object of a command that built the first layer of the first container image is equal to contents of a file that is an object of the command that build the first layer of the second container image; 
based on the file contents being equal, determining that no dependency exists between the file that is the object of the command and a file that is an object of the command that built a next layer in the second container image;  
in response to the contents not being equal, determining an amount of difference between the two files, wherein the amount of difference is a degree of dependency; and
determining, by the one or more processors, an update to the sequence of commands in the configuration file based on the file dependency.    

18.	(Cancelled)	

 19.	(Currently Amended) The computer program product of claim [[18]] 17, wherein comparing the first and second sets of files comprises: 
obtaining file information related to the first and second sets of files, the information comprising at least one of the following: file names, file attributes, file directory structures, and information on corresponding levels of layers; and
determining at least one file change in the first and second sets of files by comparing the obtained file information related to the first and second sets of files.  

20.	(Original)	The computer program product of claim 17, wherein the update comprises at least one of the following: 
re-ordering of the sequence of commands, and 
dividing one of the sequence of commands into a plurality of commands, the plurality of commands being configured to process respective subsets of a set of files associated with the divided command.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: determining an  update for a configuration file used in building container images and the layers in the container image may be generated when a sequence of commands in the corresponding configuration files are executed during the image building process.
 	The closest prior arts are Chen et al. (US PGPUB 2019/0108048, hereinafter Chen) in view of Hufsmith et al. (US PGPUB 2020/0097662, hereinafter Hufsmith) are generally directed to various aspect of method, system, and computer program product media for teach building container images that receives template files and parameters associates with the template files and storing image files in different layers and further disclose update in sequence command. 

However, none of Chen and Hufsmith teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9, and 17. For examples, it failed to teach identifying a first layer from the first sequence of layers and a second layer from the second sequence of layers, the first and second layers being at a same level in the first and second sequences and built based on a same command in the sequence of commands, and the first and second layers being different from each other; comparing a first set of files associated with the first layer and at least one layer following the first layer in the first sequence of layers with a second set of files associated with the second layer and at least one layer following the second layer in the second sequence of layers; and
determining, based on a result of a comparison, the file dependency between the command for building the first and second layers and at least one command following the command in the sequence of commands; in response to the layer identifiers being equal, determining whether contents of a file that is an object of a command that built the first layer of the first container image is equal to contents of a file that is an object of the command that build the first layer of the second container image; based on the file contents being equal, determining that no dependency exists between the file that is the object of the command and a file that is an object of the command that built a next layer in the second container image; in response to the contents not being equal, determining an amount of difference between the two files, wherein the amount of difference is a degree of dependency. 

This feature in light of other features, when considered as a whole, in the independent claims 1, 9 and 17 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 9 and 17. 
	The dependent claims depending upon claims 1, 9 and 17 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163